The case was continued for advisement, and the opinion of the Court was afterwards drawn up by
Weston C. J.
It is objected, that a sum of money, paid by the executor, to the widow of the deceased, in virtue of an allowance made to her by the Judge of Probate, was not warranted by law. If it was not, being paid out of the personal estate, it occasioned the sale of a greater part of the real estate, which was specifically devised. The payment of the pecuniary legacies, which is also objected to, had the same effect.
There was a final settlement of all the estate of the deceased, then known to be available, by the executor in the Probate office, after due notice, under the sanction of a former Judge of Probate, more than fourteen years before this appeal was claimed. It is insisted, that the license in 1820, for the sale of the real estate, was for a greater sum than was warranted by law, by the amount of the legacies and the allowance to the widow. If the license was unauthorized, the law allowed the devisees five years to assert their title, from the time they became of full age, after which they can*215not impeach a sale made under such license, it being the policy of the law, that objections of this sort should not be sustained, unless interposed within a reasonable time.
Executors and administrators are by law to account with the Judge of Probate, to whom jurisdiction is expressly given for this purpose. Statute of 1821, c. 51, <§> 1. And in all matters of this kind, they ought as it seems to us. to be protected, where they act under the advice, direction and sanction of that court. The Judge may err as to the legal rights of parties before him, as well as in the discharge of his own duties, to correct which an appeal lies, if seasonably made, to the Supreme Court of Probate. This is the regular, and perhaps the only mode of revision, in regard to a matter within his jurisdiction.
If a court of common law, in certain cases, may treat the act or decree of a Court of Probate as a nullity, it does not follow, that the Judge of Probate may treat in the same manner the act or decree of his predecessor, in regard to a matter long since closed, because in his judgment he acted erroneously. One Judge of Probate has no authority to correct the errors of another, nor can he reverse or alter his own decrees, in regard to a past transaction. If it were so, executors, administrators and others, who act under tire supervision of that court, could never trust to its sanctions, or bo secure from having their proceedings unravelled at a future day.
All the former known assets of this estate had been settled. After the lapse of many years, other assets unexpectedly accrued. Of these the executor rendered an account to the Judge of Probate, as it was his duty to do. This could not in our judgment have the effect to open the former accounts, which had been adjusted long before. And the question before us is, whether the Judge was bound to require the executor to account again, for a part of what had been previously settled. We are of opinion, that the Judge was right in refusing to do so ; and this part of his decree is accordingly affirmed.